Citation Nr: 0515756	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  00-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1963.  He also had service in the United States 
Naval Reserves from October 1934 to April 1942.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September July 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the veteran's 
claims of entitlement to service connection a low back 
disability, a left leg disability, hypertension and diabetes 
mellitus.  The veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in January 2001.  
The Board remanded the case in April 2001.  In February 2004, 
the Board entered a decision denying the veteran's claims for 
service connection.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).

In January 2005 the veteran and the Secretary, in a joint 
motion for partial remand, moved the Court to vacate that 
part of the Board's February 2004 decision that denied 
entitlement to service connection for a low back disability.  
In January 2005, the Court issued an order vacating and 
remanding to the Board that part of the February 2004 
decision.  That part of the Board's February 2004 decision 
that denied entitlement to service connection for left leg 
disability, hypertension, and diabetes mellitus was not 
disturbed.  Thus, the Board observes that the veteran's 
representative, in a Written Brief Presentation of May 2005, 
has erroneously indicated that the Court vacated and remanded 
all the issues addressed in the February 11, 2004, Board 
decision.  Therefore, the Board limits its consideration to 
the issue listed on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In accordance with the joint motion a review of the record 
reflects that in the April 2001 Board Remand, the RO was 
directed to provide the veteran with a VA orthopedic 
examination.  This examination was deemed necessary to 
determine the etiology of any current low back disability and 
whether it was at least as likely as not that any such 
disability was related to his service or incident therein.

Although the veteran was afforded a VA orthopedic examination 
in May 2002, and although the examiner diagnosed degenerative 
joint disease of the lumbar spine, the examiner did not 
adequately address the etiology of his low back disorder, or 
opine whether his current degenerative joint disease of the 
lumbar spine had its onset during service, or within one year 
of his discharge from service.  As the terms of the joint 
motion expressly state that the Board did not ensure full 
compliance with the remand directives pertaining to said VA 
examination, a remand is warranted for corrective action.  
Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the matter is hereby REMANDED for the following 
actions:

1.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the nature, extent, and etiology of the 
veteran's low back disability, to include 
degenerative joint disease of the lumbar 
spine.  The veteran's claims file must be 
made available to and be reviewed by the 
examiner.  

All tests and studies deemed necessary 
should be accomplished and clinical 
findings should be reported in detail.

In addition, based on the examination 
results, review of the veteran's pertinent 
medical history, and a review of records 
contained in the claims folder (to include 
his service medical records), the examiner 
is asked to provide the following 
opinions:

a.  With respect to any currently present 
low back disability, as to whether it is 
at least as likely as not (50 percent 
probability or more) that the disorder 
originated in service or is otherwise 
etiologically related to any incident of 
service.  

b.  Whether it is at least as likely as 
not (50 percent probability or more) that 
any currently present low back arthritis 
had its onset or was manifested within one 
year following the veteran's discharge 
from service in September 1963.

A complete rationale should be given for 
all opinions, in a legible report.

2.  Then, the RO should readjudicate the 
issue on appeal, in light of all 
pertinent evidence and legal authority.

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford them an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




